DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-11) in the reply filed on 04/15/2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden.  This is not found persuasive because the patentability of the product claims is not determined by the method of making the product. Thus, a reference that is applied to the product claims cannot be used to reject the method claims. Therefore, there is undue search burden if both groups are examined.
The requirement is still deemed proper and is therefore made FINAL. Claims 12-17 are withdrawn. Claims 1-11 are examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-4 and 10-11 recite a composition of magnetic substance, however, unit is missing. It’s unclear whether the recited composition is by weight or by atomic ratio. Appropriate correction is required.
The term “low temperature” in claim 5 is a relative term which renders the claim indefinite. The term “low temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
Claims 6-7 recite “the remaining Bi”. The meaning of this limitation is unclear. Appropriate clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen (Physica B: Condensed Matter, 552 (2019) 190-194, Published on Oct 04, 2018)).
Regarding claim 1, Nguyen teaches a Mn--Bi--Sb-based magnetic substance comprising: manganese (Mn) and bismuth (Bi), wherein a portion of Bi elements forming the crystal structure is substituted with antimony (Sb) (Page 192, 1st Column, last paragraph; 2nd Column, 1st and 2nd paragraphs). Nguyen discloses the magnetic material contain MnBi LTP phase (Page 192; 2nd Column, 1st and 2nd paragraphs), which meets the hexagonal phase limitation recited in claim 1.
Regarding Claims 2-3 and 10, Nguyen discloses an example containing MnBi0.98Sb0.02 (Page 192, 1st Column, last paragraph), which converts to Mn50Bi49Sb1 and meets the recited compositions in claims 2-3 and 10.
Regarding claims 5 and 7, Nguyen discloses that the MnBi0.98Sb0.02 alloy after being annealed at 320 ºC contains 90 wt% MnBi LTP phase (Page 193, 1st Column, 1st paragraph), which meets the limitations recited in claims 5 and 7.
Regarding claims 8 and 9, Nguyen discloses that the MnBi0.98Sb0.02 alloy has Ms of 61 emu/g and Hc of 1.87 kOe (Table 2), which meets the limitations recited in claims 8 and 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (Physica B: Condensed Matter, 552 (2019) 190-194, Published on Oct 04, 2018)), as applied to claim 1 above, and further in view of Cui (Acta Materialia, 79 (2014) 374-381).
Regarding claims 4 and 11, the amount of Mn disclosed by Nguyen is lower than the recited Mn amount in the instant claims.
Cui teaches a MnBi magnetic alloy and discloses that when Mn amount is increased from 50 at% to 54 at%, the amount of MnBi phase is increased from 81 wt% to 92 wt% (Table 1). Thus, it would be obvious to one of ordinary skill in the art to increase the Mn amount from 50 at% to 54 at% as taught by Cui in the alloy of Nguyen in order to increase the content of MnBi phase as disclosed by Cui. When the Mn content in MnBi0.98Sb0.02 alloy is increased to 54 at%, the alloy has a composition of Mn54Bi46-1Sb1 and meets the composition recited in claims 4 and 11.
Regarding claim 6, Nguyen in view of Cui does not teach the recited limitation in claim 6. However, in view of the fact that Nguyen in view of Cui teaches an alloy that meets the recited composition in claim 4, one of ordinary skill in the art would expect that the alloy disclosed by Nguyen in view of Cui to meet the recited phase limitation in claim 6. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733